Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 1 of 9




                                                             EXHIBIT A




                                                             EXHIBIT A
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 2 of 9




                        Preliminary Report
                        Prepared BY: Kevin R. Sailor
                        Sailor Consul7ng Service, LLC
                        P.O. Box 21553
                        Denver, CO. 802218




                                       1
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 3 of 9




Mr. Gordon Vaughan, Esq.
Vaughan & DeMuro
111 South Tejon, Suite 545
Colorado Springs, CO 80903


Re: Carl Anderson, Plaintiff v.
City of Colorado Springs. Civil Action No. 1:20-cv-02032-KMT
U.S. Federal District Court
District of Colorado


May 7, 2021


Dear Mr. Vaughan,

Per your request, I have reviewed the above noted case for the primary purpose of offering my
professional opinions on the actions of the officers involved in this incident and specifically to
the use of a TASER Conducted Electrical Weapon (CEW) by Officer Delcore of CSPD.


All of my opinions are offered to a reasonable degree of certainty, based upon my training,
education and experience of over 40 years as a law enforcement officer and trainer. My training,
education and experience are listed on my Curriculum Vitae, which has previously been
provided to you.

Following is a list of materials I have reviewed to form my opinions in this matter:

1.   Complaint and Jury Demand
2.   Protective Order relating to this case
3.   Colorado Springs Police Department case reports 2019-00013726 (Redacted)
4.   Deposition transcripts of Julie Olson and Jordyn Marie Bode
5.   Body Worn Camera video from Officers Delcore, Eckert and Sergeant Sandoval
6.   TASER Event and pulse log download records
7.   CSPD Use of Force Report 19-194 by Officer Delcore
8.   CSPD Use of Force Report 19-196 by Sergeant Sandoval




Summary of Incident

This incident took place on April 17, 2019 at Memorial Central Hospital in Colorado Springs, CO.
It began as a radio dispatched call for service to the Colorado Springs Police Department
(CSPD) in regards to a young child who had been air lifted to the hospital from a hospital in
Woodland Park, CO with serious injuries. The child was believed to be approximately 18 months
in age and had possibly been hit or run over by a car. This call was initiated at 9:12 pm.


                                                 2
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 4 of 9




Sergeant Carlos Sandoval was the first officer to arrive at the hospital and upon learning this
involved a motor vehicle, called for the Major Crash Team to respond. At this time the actual
location of where the injury occurred was not known.

Officer Vito Delcore was on duty and was a member of the Major Crash Team so he responded
to the hospital to assist. Officer Todd Eckert responded as well.

 A male who was with the injured child identified himself as the child’s grandfather. He told Sgt.
Sandoval he didn’t know where the incident happened, but thought it happened in Teller County.
A second male party, later identified as Carl Anderson Sr. approached Sgt. Sandoval and told
him the child’s mother was pregnant and experiencing complications. He said Sgt. Sandoval’s
presence was putting undue pressure on her and wanted him to move out of the hallway away
from resuscitation room #3 where the child was located, so she couldn’t see him. When Sgt.
Sandoval refused to move, Mr. Anderson requested the name and number for his supervisor,
which Sgt. Sandoval provided to him.Sgt. Sandoval described Mr. Anderson as angry and
staring at him in an angry manner.

At the hospital, the officers were briefed by a Forensic Nurse, Julie Olson, who told them the
family was being uncooperative and would not allow her to take photos of the child’s injuries nor
would any of them explain how the child sustained her injuries. The injuries were described as
two skull fractures, two facial fractures and a phenmo thorax on her right side. It should be
noted that the fractures all meet the statutory definition of serious bodily Injury under the
Colorado Revised Statutes.

Eventually it was determined that the incident where the child’s injuries occurred was in Teller
County and the Teller County Sheriff’s Office would assume the investigation. The Colorado
State Patrol was notified by Sgt. Sandoval but they declined to respond due to this reportedly
occurring on private property. A Detective/Investigator from Teller Co. S.O. arrived and
attempted to ascertain from the family members exactly how and where the injuries occurred.
He was identified as Detective Anthony Matarazzo.

Detective Matarazzo was unable to get the family members to talk to him but told the CSPD
officers the mother of the child, identified as Carissa Hiteshew had been seen texting on her
phone and he believed she had been texting to others a description of how the child was
injured. He said he would try to get the family to give him the cell phone so it could be taken as
evidence. He said he was familiar with the family, however he was not successful in getting
them to voluntarily give him her cell phone. He requested the assistance of CSPD officers in
seizing the cell phone. He said the child’s father, identified as Carl Anderson Jr, also known as
“CJ” had his wife’s phone in a back pocket.

When officers entered resuscitation room #3 Officer Delcore tried to grab the phone from CJ’s
pocket. CJ immediately pulled away from him and told him not to take anything from his pocket.
CJ became defensive and refused to give the phone to the officers telling them they didn’t have
a right to take it. The officers told him they did have a right to take it and again requested the
phone. They also requested he step outside in the hallway to discuss the issue but he refused.

CJ instead grabbed onto his daughter’s bed and took a stance which indicated he was not going
to leave the room.

Officer Delcore described CJ as standing with his chest out, his left hand in a loose fist. His
stance was in a firm, stable athletic stance and he had tension in his voice. His jaw was
clenched. These are all pre-fight indicators so Officer Delcore drew his X2 TASER and held it to


                                                3
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 5 of 9




his side. CJ saw this and asked “What, you going to do, tase me because I’m not going to give
you my wife’s cell phone?”

CJ told the officers that his dad was on the phone with the Teller County Sheriff and there was a
slight pause. CJ was described by Officer Delcore as having a blank stare on his face and he
stared at him and Officer Eckert.

Officer Delcore told CJ he would be arrested for Obstruction if he did not give up the phone. CJ
replied he wouldn’t be charged with anything as they didn’t have the right to take the phone and
Officer Delcore told him they did.

Officer Delcore then walked around behind CJ to prevent anyone else from getting injured when
they took the phone. There were numerous other people in the room to include the child (later
learned by me to be named Charlotte) with the mother in the bed with Charlotte and CJ next to
the bed.

When Officer Delcore walked behind CJ, he put up his left arm in the air so Officer Delcore
grabbed it with his left hand while holding his TASER in his right hand and placing it in CJ’s back
(not pointed at him).

Officer Eckert grabbed CJ’s right arm but CJ turned toward his body toward Officer Eckert,
nearly breaking the grasp that Officer Delcore had on CJ’s left wrist.

Officer Delcore then began to push CJ toward the hallway and gave him repeated orders to get
out of the room. CJ then suddenly stopped moving toward the door and had his left hand balled
into a fist and his left arm was tensed up. Officer Delcore felt CJ trying to pull his arm from
Officer Delcore’s grip. CJ then turned his body toward Officer Delcore and pulled his left arm
toward the front of his body, breaking Officer Delcore’s grip.

Officer Eckert was at this time trying to get CJ’s right arm behind his back but was struggling to
do so. Officer Delcore then took into account the following factors:
CJ was physically and strenuously resisting efforts to control him. He was refusing to give them
the cell phone and Officer Delcore feared that he would physically fight with them if not
controlled. Officer Delcore then aimed his TASER at CJ’s back left shoulder and fired the first
cartridge. CJ’s upper body became stiff and he yelled out “Mother Fucker!” Shortly after the
TASER was fired, Officer Delcore detected an unusual sound being made by the TASER and he
recognized it was no longer being effective. The TASER did continue through the automated
five-second cycle.

Officer Eckert was able to place CJ’s right arm behind his back and then he and Sgt. Sandoval
lowered CJ to the floor.

Carl Anderson Sr. then directed his attention to Officer Delcore which caused him to be
distracted. Carl Sr. was upset and saying this wasn’t right and that they (the officers) were out of
control. Officer Delcore pointed his TASER at Carl Sr. and told him to back away or he would be
“Tased.”

Officer Delcore then directed his attention back to Officer Eckert and Sgt. Sandoval and
Detective Matarazzo who were still struggling with CJ, trying to get his hands behind his back.
Due to his continued resistance, Officer Delcore feared that CJ would be able to get back on his
feet and physically fight them and that someone would get hurt.

CJ continued to physically resist efforts to handcuff him and refused to place his hands behind
his back. Officer Delcore then fired a second TASER cartridge, deploying the probes into CJ’s

                                                 4
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 6 of 9




upper left leg (back side of thigh). This appeared to be effective, causing Neuro-Muscular
Incapacitation (NMI) and the officers were able to get CJ secured in handcuffs. He was then
assisted in getting off the floor and was escorted out.

After being medically treated and having the probes removed at the hospital Emergency Room,
CJ was taken to the CSPD substation for processing and issuance of a summons.

TASER Operation

The X2 TASER is a     hand-held, two shot, Conducted Electrical Weapon (CEW). It is
manufactured by Axon Enterprises in Scottsdale, AZ which was formerly known as TASER
International.

The TASER uses electrical current (albeit at very safe levels for human use) to cause what is
termed “Neuro-Muscular Incapacitation, or NMI. It does this via pulsed energy (19 pulses per
second) that creates involuntary muscle contractions. In order for this to occur, a completed
electrical circuit must take place. The TASER cartridge has two metal probes configured in an
over/under format. The probes are connected to the cartridge by fine copper clad steel wires,
which have 25 feet of wire coiled into the cartridge.The top probe is positive, the bottom probe is
negative. Both probes must make a connection with a conductive surface for an effective use
that results in NMI. If only one probe makes the connection, an electrical circuit is not completed
and there is no NMI effect.

The probes are propelled by a cylinder of compressed nitrogen inside the cartridge. When the
trigger is pulled on the TASER, an electrical charge detonates a primer which then causes the
cylinder of compressed nitrogen to be punctured by a hollow pin. The released gasses then
propel the darts down range.

The probes do not have to necessarily actually touch or penetrate the skin to make a connection
however. The TASER has widely been reported to operate at 50,000 volts. Older versions of the
TASER did operate at this level but the newer “Smart” weapons such as the X2 only require up
to 4,000 volts to create the needed spark. Voltage is simply the pressure in an electrical circuit
and in the case of a TASER is what allows the charge to actually “jump” a gap in space (or
clothing) to make a connection. The voltage allows the charge to jump a 2” cumulative gap, or
1” per probe. The 4,000 volts is only generated inside the TASER and there is never that
amount of voltage delivered to a target. Once the circuit has been completed, the voltage
instantly drops to much lower levels.

Voltage is actually not a very relative metric when determining human safety and electricity. A
Vandegraph generator (found in some science museums) can generate millions of volts of
electricity but are safe to touch as they operate at very low amperage levels (as does a TASER).
They will cause someone with long hair to have their hair stand on end from the static electricity
(caused by the pressure of the voltage) but it is harmless and painless.

The TASER brand CEW is the most studied and researched less lethal weapon in existence.
There have been a multitude of scientific studies done on it, to include both animal and human
research. While it is not risk free, it is generally safe when used as designed and in accordance
with training standards of Axon Enterprises.

Agencies that have adopted the TASER have seen dramatic declines in injury rates, both to
suspects and officers. It is the only less lethal weapon that has the ability to actually incapacitate
a person. All other less lethal weapons rely on pain to gain compliance. While a TASER
exposure is painful, that is not what causes the incapacitation effect. It is the NMI or involuntary
muscle contraction effect that causes the incapacitation, even if the person is on drugs,

                                                  5
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 7 of 9




emotionally disturbed or a highly focused, combat trained individual. They may be impervious to
the pain effect but can still be incapacitated due to the NMI.

An X2 TASER is considered a “smart” CEW in that it has the ability to detect if there is a
completed circuit, or if the energy needs to be increased to create a completed circuit. When
there is an incomplete circuit, such as a clothing disconnect or one probe hit, or other resistance
detected, the capacitor inside the TASER will ramp up, trying to complete the circuit. In the case
of a disconnect, this results in a loud crackling noise which occurred in this incident shortly after
the first cartridge was fired. Officer Delcore correctly assessed this noise as an ineffective
deployment with some sort of disconnect.

Officer Delcore did not immediately fire the second cartridge but after his distraction by Carl Sr.,
he assessed the situation that CJ was continuing to resist and was not showing any signs of
complying with commands by officers. The event download record shows a 13 second interval
from the first cartridge and the second cartridge being fired.

The TASER is most effective when targeting large muscle groups. In both shots, Officer Delcore
targeted large muscles in the back and thigh. The back is also the preferred target zone as it
avoids the sensitive parts of the body such as chest, face, groin and throat. It is also more likely
to be effective due to the large muscle groups located in the back.

Opinions

It is my professional opinion, based on reviewing the Officers’ reports and viewing the body
worn camera video, that the officers involved in this incident were acting in good faith and under
color of law when they decided to seize Ms. Hiteshew’s cell phone. Detective Matarazzo had
developed information that Ms. Hiteshew had been texting someone on her phone, describing
the accident involving her young daughter. Due to the seriousness of Charlotte’s injuries, and
the lack of cooperation by her family in explaining how she received her injuries, this would
certainly lead a reasonable police officer to have a reasonable belief of a crime being
committed.

The fact that this involved a collision between a motor vehicle and a pedestrian, by definition
made this a motor vehicle accident, subject to mandatory reporting to law enforcement under
CRS 42-4-1601 through 42-4-1606. Leaving the scene of an accident involving serious bodily
injury is a Class 4 felony offense in Colorado. This should have in fact been investigated by the
Colorado State Patrol and their decision not to respond and investigate, due to it occurring on
private property was frankly a derelict decision.

This is further evidence of a crime being committed as Sgt. Sandoval had contacted both the
Colorado State Patrol and the Teller County Sheriff’s office and neither agency had any
evidence of law enforcement being notified of this accident by Ms. Hiteshew, or anyone else.

The decision by Charlotte’s family to transport her themselves to the hospital, instead of calling
for EMS could very well have cost her her life. Moving someone with serious injuries such as
hers is generally not advisable.

As Officer Delcore articulated in his report, cell phones are capable of being accessed remotely
and having their data deleted. It was imperative that any potential evidence be preserved and
not seizing the phone immediately could have resulted in a loss of critical evidence. Certainly a
search warrant would need to be obtained before actually examining or analyzing the phone but
the immediate preservation of the data on the phone would in my opinion, be an exigent
circumstance that would permit a warrantless seizure. A search warrant is not required for every


                                                 6
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 8 of 9




seizure under the 4th Amendment. The courts recognize that to prevent destruction of evidence,
warrantless seizures may be necessary.

Had the officers tried to get a search warrant prior to seizing the phone, the data could have
easily been deleted before a warrant could be obtained. This entire arrest incident could have
been avoided had CJ simply complied with the officers requests to give the phone to them.

The fact that the case was later dismissed by the District Attorney does not change the fact that
CJ’s actions met the statutory definition of an unlawful act of Obstruction of a Peace Officer.
The statute is clear that even if officers are acting illegally (as the plaintiff alleges) it is not a
defense as long as the officer was acting under color of his/her official authority. Persons are
required by law to submit peaceably to the commands and requests of a Peace Officer.

The fact that Charlotte’s family was being uncooperative with authorities led to a judge signing
an order giving temporary custody of Charlotte to the Department of Human Services. This was
further demonstrated in the deposition testimony of Forensic Nurses Julie Olson and Jordyn
Bode. Both nurses indicated the family of Charlotte were uncooperative with them as well and
refused to allow them to examine Charlotte or take photos of her injuries. They found comments
made that they should leave the room due to tensions rising as threatening. Because of this and
the body language displayed by members of Charlotte’s family, law enforcement and DHS
personnel were notified.

The use of physical control holds by Officer Delcore, Eckert and Sgt. Sandoval were in
conformance with generally accepted police practices and procedures. They were trying to gain
control of a suspect who was actively and physically resisting their efforts to control him and
take him into custody. I saw nothing in the BWC video that would lead me to conclude the
officers were acting unlawfully or excessively in their use of force.

The use of the X2 TASER on CJ by Officer Delcore was also in accordance with generally
accepted police practices and procedures. It was used to gain compliance with an actively and
physically resistive suspect to gain control of him. The TASER was also used according to
training practices advocated by Axon Enterprise. It was fired at the preferred target zone and
only the number of cycles needed for compliance were used. Each cycle was the standard
automatic five-second cycle. The second cartridge was fired due to the first one becoming
ineffective and due to continued resistance by the suspect. There were no extended or
continuous cycles delivered.

The TASER Pulse Log graph demonstrates this concept. In the way of explanation, there are
three components displayed on the graph. The green triangles represent the voltage which is
measured inside the TASER. This does NOT represent the amount of voltage delivered to the
target. The purple squares represent what is known as the “Stim” phase of the pulse (as in
stimulation). The blue diamonds represent the actual charge delivered and the target output is
63 microcoulombs.

  With the first cartridge, the graph shows a completed circuit with 63 microcoulombs being
delivered for approximately the first 1.5 to 1.75 seconds. After that there is a disconnect (likely
from the probes becoming dislodged and over 2” from the body) which is not unusual when a
person is resisting and thrashing about.

The second cartridge shows a solid completed circuit with 63 microcoulombs delivered for
nearly the full five second cycle. This was also corroborated by the reaction of CJ who was
experiencing NMI during the second cycle and this allowed the officers to get him secured with
handcuffs.


                                                  7
Case 1:20-cv-02032-RBJ Document 49-1 Filed 07/09/21 USDC Colorado Page 9 of 9




I reserve the right to modify/change my opinions should additional information/evidence become
known to me.




                                    Respectfully submitted,



                                    Kevin R. Sailor




                                              8
